Appeal from a judgment of the County Court, Queens County, convicting appellant of grand larceny in the first degree (1st count) and forgery in the third degree (3rd count), suspending sentence and placing appellant on probation for an indefinite period of time according to all the terms and conditions prescribed in the Code of Criminal Procedure. Judgment insofar as it convicts appellant of forgery in the third degree reversed on the law and the facts, action severed as to the third count, and a new trial ordered as to that count. Judgment insofar as it convicts appellant of grand larceny in the first degree unanimously *769affirmed. The evidence was sufficient to establish appellant’s guilt of grand larceny in the first degree beyond a reasonable doubt. With respect to the forgery charge, the evidence indicates that the books were not in the exclusive control of the appellant. In addition, it was prejudicial error to have admitted in evidence the 15 checks comprising People’s Exhibit 10, as there was no charge included in the indictment based on these checks. likewise, it was prejudicial error to have admitted in evidence the letters comprising People’s Exhibits 2 and 3, which were clearly hearsay. Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.